department of the treasury internal_revenue_service washington d c tax exempt and government entities sep uniform issue list legend bank a bank b amountd amounte amountf ira x ira y dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old and you represent that you received a distribution from ira y totaling amount e you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to your reliance on a letter from bank b informing you that you were required to take a minimum_required_distribution mrd for e has not been used for any other purpose you further represent that amount page you maintained ira x an individual_retirement_arrangement described in sec_408 of the code at bank a ira x contained amount f you received a mrd for from ira x of amount d in date in date you transferred the funds in ira x to ira y maintained at bank b in a direct trustee-to-trustee transfer in date bank b not knowing letter informing you that you had received a distribution earlier in the year sent you a that since your were over you were required to take a mrd subsequently on date bank b distributed_amount e to you from ira y as a minimum_required_distribution exceeded by amount e the 60-day rollover period had expired when you realized the error in date you realized that your minimum distribution was based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount e contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers i the entire amount received including money and any other_property is ii the entire amount received including money and any other_property is sec_408 of the code provides that sec_408 of the code paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was due to a miscommunication between you and bank b and your reliance on bank b's correspondence this caused bank b to distribute amount e to you which caused you to exceed your minimum_required_distribution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira y you are granted a period of days from the issuance of this ruling letter to contribute amount e into ira y provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount e will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto etd page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contac krekkekreeeereeere i d kl seeee at please address all correspondence to se t ep ra t t3 sincerely yours freancos steak anager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
